Citation Nr: 0735424	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-08 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.

2.  Entitlement to service connection for hearing loss of the 
right ear.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968, which included service in the Republic of 
Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Louis, Missouri.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  VA audiological test results do not show puretone 
thresholds, at 500, 1000, 2000, 3000, and 4000 Hertz, at 40 
decibels or greater; or auditory thresholds for at least 
three of the frequencies at 26 decibels or greater; or speech 
recognition scores using the Maryland CNC Test at less than 
94 percent in the right ear.  

3.  The veteran now suffers from hearing loss of the left 
ear.

4.  After reviewing the veteran's entire claims folder, a VA 
medical provider has concluded that the veteran's left ear 
hearing loss was not caused by or the result of his military 
service or any incidents therein.  

5.  The veteran complains of suffering from bilateral 
tinnitus.

6.  After reviewing the veteran's complete claims file, a VA 
medical provider has opined that the veteran's claimed 
tinnitus was not caused by or the result of his military 
service or any incidents therein.  


CONCLUSIONS OF LAW

1.  The veteran does not have a hearing loss disability of 
the right ear for VA benefit purposes and service connection 
for hearing loss of the right ear is not warranted. 38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.385 (2007).

2.  Hearing loss of the left ear was not incurred or caused 
by the veteran's active military service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.385 (2007).

3.  Tinnitus was not incurred or aggravated during the 
veteran's active service. 38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter sent to 
the veteran in February 2004.  This letter was sent to the 
veteran from the agency of original jurisdiction (AOJ).  The 
letter was issued prior to the initial AOJ decision, and this 
letter informed the appellant of what evidence was required 
to substantiate the claim for service connection and of his, 
and VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.

VA has informed the appellant of the evidence he was to 
provide to VA and the evidence VA would attempt to obtain on 
his behalf.  In this regard, the VA sent the appellant notice 
of the VCAA, which spelled out the requirements of the VCAA 
and what the VA would do to assist the appellant.  The VA 
informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.

The Board has fulfilled its duty to assist.  In this 
instance, the VA obtained the veteran's available medical 
treatment records and those other records that the VA was 
made aware thereof.  As such, the VA obtained those records 
and they have been included in the claims folder, available 
for review.  Moreover, the veteran has been examined for 
hearing loss and tinnitus.  The results of those examinations 
have been included in the claims folder.  Given the 
foregoing, the Board finds that the VA has substantially 
complied with the duty to procure the necessary medical and 
personnel records.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  Although the veteran has not presented oral 
testimony, he has submitted documents concerning his claim.  
He has maintained that he was exposed to loud noises while in 
service.  He has written that he now suffers from hearing 
loss and tinnitus that he believes was caused by or the 
result of his exposure to loud noises in service.  The 
appellant was given notice that the VA would help him obtain 
evidence but that it was up to the appellant to inform the VA 
of that evidence.  During the course of this appeal, the 
appellant and his representative have submitted documents and 
statements in support of the veteran's claim.  It seems clear 
that the VA has given the appellant every opportunity to 
express his opinions with respect to the issues now before 
the Board and the VA has obtained all known documents that 
would substantiate the appellant's assertions.

During the pendency of this appeal, on March 3, 2006, Court 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability(ies) on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the. Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes that even if the Board decides in his favor 
with respect to his appeal, it will be the RO which assigns 
the disability rating and effective date, and as such, any 
questions as to these two elements may be disputed at that 
time.  Hence, the veteran is not prejudiced by the lack of 
these elements of notice.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006).

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2007), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2007).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

For hearing disabilities, the regulations further provide 
that impaired hearing will be considered to be a disability 
for the purposes of applying the laws administered by VA 
"when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent."  38 C.F.R. 
§ 3.385 (2007).

Even though disabling hearing loss may not be demonstrated at 
separation, a veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993). T he 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. (citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).

The veteran has come before the VA asking that service 
connection be granted for bilateral hearing loss and 
tinnitus.  He has claimed that while he was serving with a US 
Army in the Republic of Vietnam, he was exposed howitzer and 
mortar fire.  He says that when he was at "Fire Base 
Dottie", he was a squad leader and was exposed to 105 mm and 
175 mm howitzers, and 8-inch artillery guns.  As such, he was 
around loud and continuous noises. He now avers that he 
suffers from hearing loss and tinnitus, and he maintains that 
"but for" his exposure to loud noises in the military, he 
would not now have these conditions.

The veteran's available service medical records do not show 
treatment for or complaints involving bilateral hearing loss 
and/or tinnitus.  The veteran's separation physical, 
conducted in September 1968, failed to produce a diagnose of 
hearing loss in either ear.  Moreover, the veteran was silent 
as to any complaints involving ringing of the ears.  The 
veteran did not submit a claim for service connection for 
tinnitus or bilateral hearing loss.  

Around the same time that the veteran submitted his claim for 
benefits, the veteran underwent a VA General Medical 
Examination in October 2003.  The physician did not have the 
opportunity to review the veteran's claims folder and thus 
relied upon the assertions made by the veteran.  Ultimately, 
the VA doctor wrote that the veteran's hearing loss and 
tinnitus were "at least as likely as not related to military 
experiences".  

In conjunction with his claim, the veteran underwent a VA 
audiology exam in May 2004.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
25
45
LEFT
15
10
45
55
55

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 90 percent in the left ear.  A 
note on the audiology readings states "tinnitus began 
periodically during service - constant bilaterally."  

A written report by a VA examiner, dated May 2004, noted that 
the veteran's "hearing loss and tinnitus were not initiated 
by military related noise."  

With respect to the veteran's claimed hearing loss of the 
right ear, in applying 38 C.F.R. § 3.385 (2007) to the 
readings obtained in March 2004, it is clear that the veteran 
does not suffer from a right ear hearing loss disability for 
VA benefit purposes.  The veteran does not have hearing loss 
at 40 decibels in any of the frequencies, he does not have 
three frequencies in which his scores are 26 decibels or 
greater, and his scores on the Maryland CNC Test are not less 
than 94 percent.  There is no other competent evidence of 
record showing current hearing loss of the right ear for VA 
purposes.  Without a showing of current hearing loss 
disability for VA purposes, there is no basis for granting 
the benefit sought.

Based on the above, the Board finds that the appellant has 
presented no competent medical evidence showing a current 
disability of the right ear.  In the absence of proof of a 
present disability, there can be no valid claim.  Brammer v 
Derwinski, 3 Vet. App. 223, 225 (1992).  Since there is no 
current hearing loss disability, service connection for a 
hearing loss of the right ear is not warranted.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2007).

With respect to the veteran's claim involving hearing loss of 
the left ear and tinnitus, the medical records do show that 
the veteran does indeed have hearing loss of the left ear in 
accordance with 38 C.F.R. § 3.385 (2007).  He has also been 
diagnosed as having bilateral tinnitus.  A doctor, without 
benefit of the veteran's claims folder, not only wrote that 
the veteran had hearing loss in both ears, along with 
tinnitus, but that both conditions were related to noise 
exposure the veteran experienced in service.  Another VA 
doctor has concluded that the veteran's tinnitus and hearing 
loss is not related to his military service and any noise 
exposure he might have been subject thereto.  

The argument has been made that the positive statement made 
by the VA doctor should be taken as proof of service-induced 
disability.  The Board accepts the premise that the doctor is 
a medical expert.  However, his training does not, in and of 
itself, qualify him to make medical opinions that would 
establish a nexus or causation.  This is especially the case 
since there are no records or medical evidence that would 
corroborate the individual's assertions.

The Board thus finds the assertions made by the VA doctor in 
October 2003 inconclusive and speculative.  In other words, 
it is not definitive in proving the claim.  The assertion is 
deemed to be of limited weight as the statements fail to 
assert a medical basis upon which the supposition was 
predicated.  The United States Court of Appeals for Veterans 
Claims, hereinafter the Court, has made it clear that medical 
possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  See also Perman v. Brown, 5 Vet. App. 237, 
241 (1993).

Additionally, the Court has provided extensive guidance for 
weighing medical evidence.  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Further, the probative value of a 
medical professional's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 
177, 180 (1995).

An examiner's opinion must be supported by clinical evidence 
and not merely general conclusions based on a history 
furnished by the appellant.  Black v. Brown, 5 Vet. App. 177, 
180 (1993).  Consequently, his suppositions are no better 
than the facts alleged by the claimant, and may be accorded 
little weight with regard to the etiology of the veteran's 
disabilities.  See also LeShore v. Brown, 8 Vet. App. 406 
(1995); also Swann v. Brown, 5 Vet. App. 229 (1993).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  "[i]t is not error for the BVA to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reason or bases.  It is 
the responsibility of the BVA,  . . . to assess the 
credibility and weight to be given to evidence."  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

As noted above, the doctor provided the opinion in October 
2003 did not have the benefit of reviewing the veteran's 
claims folder prior to issuing his assessment.  He made his 
diagnosis without having audiological readings to confirm 
that the veteran was actually suffering from bilateral 
hearing loss.  He further failed to proffer any independent 
documentation that would confirm his diagnoses.  Hence, the 
Board finds that these statements to be less probative 
because it is less-informed.  On the other hand, the VA 
medical provider who wrote that the veteran's hearing loss of 
the left ear and tinnitus were not related to the veteran's 
military service noted that he had reviewed the veteran's 
medical records, the audiological findings, and history prior 
to rendering his conclusions.

Hence, the veteran's assertions are the only positive 
evidence in support of his claim.  These statements were 
undoubtedly made in good faith; however, the veteran is not a 
doctor nor has he undergone medical training.  A lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  However, that same lay 
person is competent to provide evidence on the occurrence of 
observable symptoms during and following service.  If the 
claimed disability is manifested by observable symptoms, lay 
evidence of symptomatology may be adequate to show the nexus 
between the current disability and the in-service disease or 
injury.  Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may not hear as well or that he has ringing of the ears.  
However, he is not competent to say that he has an actual 
disability that is related to his service.  In other words, 
there is no indication that he possesses the requisite 
medical knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the evidence is against the claim, 
in which case service connection must be denied.   38 
U.S.C.A. § 5107 (West 2002 & Supp. 2006); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  While it is true that the 
veteran now suffers from a hearing loss of the right ear and 
he may having ringing in the ears, competent evidence 
etiologically linking these disabilities with the veteran's 
military service or any incident therein has not been 
presented.  Moreover, there is no evidence showing that the 
current disability began while the veteran was in service.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.102 
(2007).  The veteran's claim is thus denied.  




ORDER

1.  Entitlement to service connection for hearing loss of the 
left ear is denied.

2.  Entitlement to service connection for hearing loss of the 
right ear is denied.

3.  Entitlement to service connection for tinnitus is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


